62 N.Y.2d 758 (1984)
In the Matter of Ullman Estates, Doing Business as Harper Management, as Managing Agent of Ullman Estates, Appellant,
v.
New York City Conciliation & Appeals Board, Respondent.
Court of Appeals of the State of New York.
Decided May 10, 1984.
Clifford A. Entes for appellant.
Ellis S. Franke and Iris J. Korman for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the opinion by Justice Arnold L. Fein at the Appellate Division (97 AD2d 296).